Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Final Office action is in reply to the arguments/amendments filed 2/25/2022.
Claims 1, 10 and 15 have been amended.
Claims 1-20 are pending.
Response to Arguments/Amendments
With respect to the 35USC 103 rejection, applicant argues, “...Patton does not teach training each machine learning model “on historical data based on the corresponding different time period, when the different time periods each correspond to a different amount of time since an initiation of the customer support ticket...”, and that, “...Jilani does not teach that ‘different ones’ of the collected plurality of features are applied to two or more of the at least one machine learning model based at least in part on an age of the customer service ticket...” Applicant’s arguments have been considered, however Examiner does not consider the references to be as limiting as applicant avers and points applicant to Jiliani, points out that applicant argues the amended limitations which were not previously presented. Examiner points applicant to Jilani, col 4, lines 12-28: “...an artificial intelligence system built up on a model of machine learning algorithms...based on structured data like the past history of similar tickets ...customer's past history, agent's past history...”;  Fig 1, col 5, line 55- col 6, line 9: “.... a ticket can be assigned to a Category 1 at 120, can be changed to a Category 2 at 121, further changed to a Category 4 at 122, and then changed back to a Category 1 ...If the customer ticket changes categories one or more times during the life of the ticket, that could indicate that there is a problem in resolving the ticket, and could further indicate that there is a possibility that the ticket will be escalated...  if the priority is decreasing during the life of the ticket, then that could be indicative that the chances of the ticket being escalated are decreasing...”; lines 25- 31: “....assembling...machine learning algorithms can do the task of learning and predicting the odds of escalation...trained on substantial historical service desk data...”; lines 38-col 7 line 10: “....an embodiment builds a system that has an artificial intelligence (AI) model built in the backend, as is illustrated in FIG. 8. The back-end AI model consists of multiple machine learning algorithms (810, 820, 830, 840; FIGS. 3 A, 3B, 4, 5 A, and 5 B) that co-exist in an ensemble mode, and that provide their results to a meta-learner algorithm 850, which generates a prediction 860....The AI model has a group of text processing machine learning algorithms for text mining and Natural Language Processing (NLP) 840 on the ticket. ...A group of multivariate machine learning algorithms for metric-based, rule-based 820, similarity-based 810, and numeric feature-based 830 classifiers work with ticket based metrics like hops between teams, ticket re-open identifier, severity, severity changes, priority, priority changes, idle time from last communication, gaps in response, category changes, number of assignees etc., to predict the odds of escalation....”;Fig 11 A, 11 B, col 7, line 62- col 8, line 36: “..a plurality of multivariate machine learning processors for analyzing the manner in which the ticket is handled by the business organization.... the analysis of the manner in which a ticket is handled can include, for example and among other things, considering the age of the ticket and the number of days before a customer's system “goes live.” At 1115, results are generated from the analysis of the natural language text processor and the analyses of the plurality of multivariate machine learning processors...”; Fig 4, col 9., lines 55-col 10 line 15: “...Feature 1 can relate to the severity of the ticket...Feature 2 can relate to the age of the ticket...Feature 5 relates to the category of the ticket...”;col 10, lines 16-36: “...The similarity-based machine learning model is further configured to determine a likelihood that the ticket will be escalated based on the comparison of the data of the current ticket to the data of past tickets. In an embodiment, as illustrated in FIG. 5A at 510, the features of prior tickets (e.g., age of ticket, severity of ticket, category of ticket, etc.) are reduced to a value via a single value decomposition (SVD) process. ...The current ticket can then be identified as likely to be escalated (1) or not likely to be escalated (0)...”). A person of ordinary skill in the art would have been motivated to combine the known artificial intelligence model/multivariate machine learning techniques as taught by Jiliani to achieve the claimed invention (wherein each respective machine learning model is trained on historical data based on the corresponding different time period and wherein different ones of the collected plurality of features are applied to two or more of the plurality of the machine learning models based at least in part on an age of the customer 20service ticket ) with a reasonable expectation of success in doing so (" DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006)); and the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such artificial intelligence model/multivariate machine learning features into similar systems, hence resulting in an improved method/system for analyzing and discovering patterns based on various metrics using machine learning algorithms/artificial intelligence model (col 6, lines 18-36). Moreover, Patton further teaches at col 3, lines 1-16: “...The event can be associated with event parameters, such as: a start time, an end time, an event duration, an event location (e.g., a geographic location, region, or set thereof associated with the event; the geographic extent of event-associated raw data), an event series (e.g., a set of secondary events associated with the event, wherein each of the secondary events can be associated with an occurrence time relative to the event time), subsequent events (e.g., secondary events that are associated with the detected event, whether by correlation or causation), prior events (e.g., secondary events that are associated with the detected event, which can be correlated with or cause the detected event), event data (e.g., raw data used to detect event occurrence), an event content stream (e.g., a time series of event-related data), or any other suitable parameter...”; col 3, lines 57-64: “..the method can be faster than conventional systems, particularly at scale, which can be particularly beneficial in time-dependent applications, such as event detection (e.g., wherein the detection class needs to be detected in real- or near-real time). Second, the method enables different models to be concurrently generated, tested, deployed, monitored, and updated for different: detection classes, demographics, timeframes, geographic regions, and/or other parameters...”; col 4, lines 6-10: “...time dependent applications, such as event detection...timeframes...machine learning algorithms... can dynamically allocate different processes (e.g., sub-steps of the method) to different resources at different times to optimize for cost, speed, or other performance parameters...”; col 13, lines 44-48:“...The method can use and/or generate one or more models for each: detection class (e.g., event class, example shown in FIG. 4), geographic region (e.g., example shown in FIG. 5), demographic (e.g., group of users sharing a common characteristic), time period, or other parameter segmentation...”) Jilani teaches an ensemble machine learning artificial intelligence processor including a plurality of multivariate machine learning processors for analyzing a handling of a customer ticket by a business organization to determine a likelihood (percentage) that the ticket will be escalated. Patton discloses a method/system for generating different time dependent models via machine learning algorithms. Jilani and Patton are directed to the same field of endeavor since they are related to analyzing data via a plurality of models/machine learning processors/algorithms. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the artificial intelligence and multivariate machine learning features for determining the likelihood of an escalation of a customer ticket of Jilani with the model management techniques as taught by Patton since it allows for dynamically generating different models concurrently for different timeframes and/or other parameters to optimize for cost, speed, or other performance parameters (col 3, lines 57-64, col 4, lines 3-10). Applicant’s amendments necessitated new grounds of rejection, therefore they are moot.  Examiner has modified the rejection and addressed each of applicant’s claims in this Final Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jilani et al., US Patent No US 10,438,212 B1 in view of Patton et al., US Patent No 10,209,974 B1.
With respect to Claims 1, 10 and 15,
Jilani discloses,
obtaining a customer service ticket; (Abstract: “...receives data relating to a ticket from a customer of a business organization...”)
collecting, in response to the obtaining, a plurality of features related to the customer service ticket, wherein the plurality of features comprises dynamic information regarding activities performed to address the customer service ticket and textual information describing at least a 10portion of the customer service ticket; (Abstract: “...a natural text language processor for analyzing text exchanged between the customer and an agent of the business organization...”;Fig 1 “Ticket Conception” (timeline...team hops...response timeline...), Fig 2, “Summary”, “Description”, “Requested by”; col 4:lines 31-37:“...unstructured data like text used for communication between the agent and the customer. A group of text processing machine learning algorithms for text mining on the ticket comments ...”; col 5, lines 44-55: “...timeline... FIG. 1 illustrates that an assignee (that is, an agent assigned to handle a customer ticket) can respond to a requestor (customer) at 110. The customer then responds to the agent at 111, and the agent responds to the customer twice at 112 and 113. The customer responds to the agent again at 114, and the agent responds to the customer once again at 115...”; col 5, lines 59-66: “...The categories can relate to a particular area or technology with which the ticket is associated. For example, a first category can relate to software problems, a second category can relate to hardware problems, and a third category can relate to network problems...”; Fig 4, col 9., lines 55-66: “.... Feature 1 can relate to the severity of the ticket...Feature 2 can relate to the age of the ticket...Feature 5 relates to the category of the ticket...”)
applying the collected plurality of features to at least one of a plurality of machine learning models to obtain a distress score indicating a likelihood that the customer service ticket will become a distressed customer service ticket (col 6 lines 39-col 7 line 5: “...the back end AI model consists of multiple machine learning algorithms (810, 820, 830, 840; FIGS. 3A, 3B, 4, 5A, and 5B) that co-exist in an ensemble mode, and that provide their results to a meta-learner algorithm 850, which generates a prediction 860. These multiple machine learning algorithms are trained on service desk data and take in the parameters of each open ticket in the service desk system and predict the odds of it being escalated...”; col 8, lines 8- 65: “.... results are generated from the analysis of the natural language text processor and the analyses of the plurality of multivariate machine learning processors...results are binary values, ... The binary results indicate, for each particular processor or algorithm (for example the similarity-based algorithm), whether the algorithm determined that a particular ticket is likely to be escalated (binary value=1) or whether a ticket is not likely to be escalated (binary value=0). There may be more than one algorithm per processor... the outputs of these different algorithms serve as input to the meta-learner algorithm. At 1120, the results are provided to a meta-learner processor. The low bias meta-learner processor is operable to generate a likelihood percentage of an escalation of the ticket based on prior escalation predictions of the natural language text processor and prior predictions of the multivariate machine learning processors. At 1125, the likelihood percentage of an escalation of the ticket is displayed on a computer display device...”;Fig 4, col 9., lines 55-66: “.....Feature 1 can relate to the severity of the ticket...Feature 2 can relate to the age of the ticket...Feature 5 relates to the category of the ticket...”; col 103, lines 16-36: “...the multivariate machine learning processors comprise a similarity-based machine learning model, for example, a K-nearest neighbor model. The similarity-based machine learning model is configured to compare data of a current ticket to data of past tickets. The similarity-based machine learning model is further configured to determine a likelihood that the ticket will be escalated based on the comparison of the data of the current ticket to the data of past tickets.”). Examiner interprets the likelihood percentage of an escalation for a ticket of Jilani as teaching applicant’s distress score. 
wherein each respective machine learning model is trained on historical data based on the corresponding different time period and wherein different ones of the collected plurality of features are applied to two or more of the plurality of the machine learning models based at least in part on an age of the customer 20service ticket (col 4, lines 12-28: “...an artificial intelligence system built up on a model of machine learning algorithms...based on structured data like the past history of similar tickets ...customer's past history, agent's past history...”;  Fig 1, col 5, line 55- col 6, line 9: “.... a ticket can be assigned to a Category 1 at 120, can be changed to a Category 2 at 121, further changed to a Category 4 at 122, and then changed back to a Category 1 ...If the customer ticket changes categories one or more times during the life of the ticket, that could indicate that there is a problem in resolving the ticket, and could further indicate that there is a possibility that the ticket will be escalated...  if the priority is decreasing during the life of the ticket, then that could be indicative that the chances of the ticket being escalated are decreasing...”; lines 25- 31: “....assembling...machine learning algorithms can do the task of learning and predicting the odds of escalation...trained on substantial historical service desk data...”; lines 38-col 7 line 10: “....an embodiment builds a system that has an artificial intelligence (AI) model built in the backend, as is illustrated in FIG. 8. The back end AI model consists of multiple machine learning algorithms (810, 820, 830, 840; FIGS. 3A, 3B, 4, 5A, and 5B) that co-exist in an ensemble mode, and that provide their results to a meta-learner algorithm 850, which generates a prediction 860....The AI model has a group of text processing machine learning algorithms for text mining and Natural Language Processing (NLP) 840 on the ticket. ...A group of multivariate machine learning algorithms for metric-based, rule-based 820, similarity-based 810, and numeric feature-based 830 classifiers work with ticket based metrics like hops between teams, ticket re-open identifier, severity, severity changes, priority, priority changes, idle time from last communication, gaps in response, category changes, number of assignees etc., to predict the odds of escalation....”;Fig 11 A, 11 B, col 7, line 62- col 8, line 36: “..a plurality of multivariate machine learning processors for analyzing the manner in which the ticket is handled by the business organization.... the analysis of the manner in which a ticket is handled can include, for example and among other things, considering the age of the ticket and the number of days before a customer's system “goes live.” At 1115, results are generated from the analysis of the natural language text processor and the analyses of the plurality of multivariate machine learning processors...”; Fig 4, col 9., lines 55-col 10 line 15: “...Feature 1 can relate to the severity of the ticket...Feature 2 can relate to the age of the ticket...Feature 5 relates to the category of the ticket...”;col 10, lines 16-36: “...The similarity-based machine learning model is further configured to determine a likelihood that the ticket will be escalated based on the comparison of the data of the current ticket to the data of past tickets. In an embodiment, as illustrated in FIG. 5A at 510, the features of prior tickets (e.g., age of ticket, severity of ticket, category of ticket, etc.) are reduced to a value via a single value decomposition (SVD) process. ...The current ticket can then be identified as likely to be escalated (1) or not likely to be escalated (0) ...”)
A person of ordinary skill in the art would have been motivated to combine the known multivariate machine learning techniques as taught by Jiliani to achieve the claimed invention (wherein different ones of the collected plurality of features are applied to two or more of the plurality of the machine learning models based at least in part on an age of the customer 20service ticket) with a reasonable expectation of success in doing so (" DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006)); and the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such multivariate machine learning features into similar systems, hence resulting in an improved method/system for analyzing and discovering patterns (col 6, lines 18-36).
processing a plurality of customer support tickets based at least in part on the distress score (Fig 2, “Ticket Escalation Meter on each Ticket”, Fig 8, col 3, lines 52-67: “..a customer early escalation meter user interface...  is a service desk product feature that displays the odds of a ticket getting escalated in advance of such escalation... visualizes the odds of escalation of a ticket as a percentage against each ticket in the user interface screen used by the product administrators to monitor tickets of a service desk product. The ticket escalation meter or widget has the list of customer tickets sorted in descending order based on odds of escalation so that the administrators can identify the highest priority tickets...”; .col 4, lines 12-37: “...The customer early escalation meter is a combination of a visualization widget (FIGS. 2 and 10) and an artificial intelligence based backend system (FIG. 8)...”)
wherein the method is performed by at least one processing device comprising a processor coupled to a memory (col 12, lines 8-23: “... one embodiment of the hardware and operating environment includes a general purpose computing device in the form of a computer 20 (e.g., a personal computer, workstation, or server), including one or more processing units 21, a system memory 22, and a system bus 23 that operatively couples various system components including the system memory 22 to the processing unit 21...”)
a computer program product, comprising a tangible machine-readable storage medium having encoded therein executable code of one or more software programs, wherein the one or more software programs when executed by at least one processing device perform the following 25step (col 12, lines 43-59: “...The drives and their associated computer-readable media provide non-volatile storage of computer-readable instructions, data structures, program modules and other data for the computer 20... A plurality of program modules can be stored on the hard disk, magnetic disk 29, optical disk 31, ROM 24, or RAM 25, including an operating system 35, one or more application programs 36, other program modules 37, and program data 38...”)
an apparatus, comprising: a memory; and at least one processing device, coupled to the memory, operative to implement the following steps (col 12, lines 8-23:“...one embodiment of the hardware and operating environment includes a general purpose computing device in the form of a computer 20 (e.g., a personal computer, workstation, or server), including one or more processing units 21, a system memory 22, and a system bus 23 that operatively couples various system components including the system memory 22 to the processing unit 21...”)
Jilani discloses all of the above limitations, Jilani does not distinctly describe the following limitations, but Patton however as shown discloses,
wherein the plurality of machine learning models each correspond to a different time period, wherein the different time periods each correspond to a different amount of time since an initiation of the customer support ticket,(col 3, lines 1-16: “...The event can be associated with event parameters, such as: a start time, an end time, an event duration, an event location (e.g., a geographic location, region, or set thereof associated with the event; the geographic extent of event-associated raw data), an event series (e.g., a set of secondary events associated with the event, wherein each of the secondary events can be associated with an occurrence time relative to the event time), subsequent events (e.g., secondary events that are associated with the detected event, whether by correlation or causation), prior events (e.g., secondary events that are associated with the detected event, which can be correlated with or cause the detected event), event data (e.g., raw data used to detect event occurrence), an event content stream (e.g., a time series of event-related data), or any other suitable parameter...”; lines 57-64: “...the method can be faster than conventional systems, particularly at scale, which can be particularly beneficial in time-dependent applications, such as event detection (e.g., wherein the detection class needs to be detected in real- or near-real time). Second, the method enables different models to be concurrently generated, tested, deployed, monitored, and updated for different: detection classes, demographics, timeframes, geographic regions, and/or other parameters...”; col 4, lines6-10: “...time dependent applications, such as event detection...timeframes...machine learning algorithms... can dynamically allocate different processes (e.g., sub-steps of the method) to different resources at different times to optimize for cost, speed, or other performance parameters...”; col 5, lines 19-21: “...separate data ingestion systems for each model; separate data ingestion systems for each geographic region or time period; or any suitable number of data ingestion systems...”; col 6, lines 7-12: “...The labelers function to label the raw data or respective features. The labels can be used to identify the pieces of raw data (or respective features) that should be fed into a model or learning algorithm, or otherwise used. The labelers can ingest: the raw data, the feature set extracted from the raw data, multiple feature sets, or any suitable information...”; col 13, lines 44-48:“...The method can use and/or generate one or more models for each: detection class (e.g., event class, example shown in FIG. 4), geographic region (e.g., example shown in FIG. 5), demographic (e.g., group of users sharing a common characteristic), time period, or other parameter segmentation...”)
Jilani teaches an ensemble machine learning artificial intelligence processor including a plurality of multivariate machine learning processors for analyzing a handling of a customer ticket by a business organization to determine a likelihood (percentage) that the ticket will be escalated based on a the comparison of the data of the current ticket to the data of past tickets. Patton discloses a method/system for generating different time dependent models via machine learning algorithms. Jilani and Patton are directed to the same field of endeavor since they are related to analyzing data via a plurality of models/machine learning processors/algorithms. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the artificial intelligence and multivariate machine learning features for determining the likelihood of an escalation of a customer ticket of Jilani with the model management techniques as taught by Patton since it allows for dynamically generating different models concurrently for different timeframes and/or other parameters to optimize for cost, speed, or other performance parameters (col 3, lines 57-64; col 4, lines 3-10). 
Independent claims 10 and 15 recite substantially similar limitations as independent claim 1 therefore, they are also rejected based on the same rationale above.

With respect to Claim 2,
Jilani and Patton disclose all of the above limitations, Jilani further discloses,
Page 19 of 24110604704MML-HAVEN-003-USPATENTwherein the plurality of features related to the customer service ticket further comprise one or more of a frequency of activities performed to address the customer service ticket, product information, customer information and install base information. (Fig 1 “Ticket Conception” (timeline...team hops...response timeline...); Fig 2, “Summary”, “Description”, “Requested by”; col 4, lines 31-37: “...unstructured data like text used for communication between the agent and the customer. A group of text processing machine learning algorithms for text mining on the ticket comments ...”; col 5, lines 44-55: “...timeline... FIG. 1 illustrates that an assignee (that is, an agent assigned to handle a customer ticket) can respond to a requestor (customer) at 110. The customer then responds to the agent at 111, and the agent responds to the customer twice at 112 and 113. The customer responds to the agent again at 114, and the agent responds to the customer once again at 115...”)

With respect to Claims 3, 11 and 16,
Jilani and Patton disclose all of the above limitations, Jilani further discloses,
wherein the textual information describing the customer service ticket captures a theme of the customer service ticket(col 4, lines 40-51: “...to identify whether a ticket is likely to be escalated or not, tell-tale signs are examined such as comments recorded in the tickets, the nature of comments by the person assigned to handle the ticket, the nature of replies from the customer, the transfer and/or multiple transfers of responsibility for handling the ticket between or among problem solving teams, an indication that a ticket has been closed and then re-opened, the severity of a ticket, changes in the severity of a ticket, the priority of a ticket, changes in ticket priority, idle time in communications between a customer and a person working on the ticket, and category changes to the ticket...”)

With respect to Claim 4,
Jilani and Patton disclose all of the above limitations, Jilani further discloses,
 wherein the textual information describing the customer service ticket is extracted from the customer service ticket based on one or more of a term frequencies, a 30topic model and a vector representation. (col 11, lines 33-46: “...natural language processing features and audio processing features of the present disclosure. Referring to FIG. 6, text conversations and comments and audio conversations and comments from a customer escalation system 610 are provided to a binary weighted term document matrix 620 and a term frequency-inverse document frequency (tf-idf) or any other word frequency matrix 630 and an audio frequency coordinates module if audio data is captured. Features are extracted by the matrix 620 and module 630 and stored at 640 and 650 respectively. Referring to FIG. 7, a conversation corpus 710 and audio log 720 are processed to extract features at 730. The features or terms are processed by a text mining algorithm at 740, and a prediction based on the data in the corpus 710 and audio logs 720 is made at 750...”)

With respect to Claims 5, 6, 12, 17 and 18,
Jilani and Patton disclose all of the above limitations, Patton further discloses,
wherein the plurality of machine learning models corresponding to the different time periods each correspond to one of hourly, daily, weekly and monthly time periods since the initiation of the customer support ticket. (col 3, lines 1-16: “...The event can be associated with event parameters, such as: a start time, an end time, an event duration, an event location (e.g., a geographic location, region, or set thereof associated with the event; the geographic extent of event-associated raw data), an event series (e.g., a set of secondary events associated with the event, wherein each of the secondary events can be associated with an occurrence time relative to the event time), subsequent events (e.g., secondary events that are associated with the detected event, whether by correlation or causation), prior events (e.g., secondary events that are associated with the detected event, which can be correlated with or cause the detected event), event data (e.g., raw data used to detect event occurrence), an event content stream (e.g., a time series of event-related data), or any other suitable parameter...”; col 5, lines 19-21: “...separate data ingestion systems for each model; separate data ingestion systems for each geographic region or time period; or any suitable number of data ingestion systems...”; col 6, lines 7-12: “...The labelers function to label the raw data or respective features. The labels can be used to identify the pieces of raw data (or respective features) that should be fed into a model or learning algorithm, or otherwise used. The labelers can ingest: the raw data, the feature set extracted from the raw data, multiple feature sets, or any suitable information...”) Examiner interprets the event of Patton as teaching applicant’s customer support ticket.
wherein the plurality of machine learning models corresponding to the different time periods are trained using corresponding historical training data associated with the one of the hourly, daily, weekly and monthly time periods. (col 3, lines 1-16: “...The event can be associated with event parameters, such as: a start time, an end time, an event duration, an event location (e.g., a geographic location, region, or set thereof associated with the event; the geographic extent of event-associated raw data), an event series (e.g., a set of secondary events associated with the event, wherein each of the secondary events can be associated with an occurrence time relative to the event time), subsequent events (e.g., secondary events that are associated with the detected event, whether by correlation or causation), prior events (e.g., secondary events that are associated with the detected event, which can be correlated with or cause the detected event), event data (e.g., raw data used to detect event occurrence), an event content stream (e.g., a time series of event-related data), or any other suitable parameter...”; lines 57-64: “...the method can be faster than conventional systems, particularly at scale, which can be particularly beneficial in time-dependent applications, such as event detection (e.g., wherein the detection class needs to be detected in real- or near-real time). Second, the method enables different models to be concurrently generated, tested, deployed, monitored, and updated for different: detection classes, demographics, timeframes, geographic regions, and/or other parameters...”; col 4, lines 6-10: “...time dependent applications, such as event detection...timeframes...machine learning algorithms.. can dynamically allocate different processes (e.g., sub-steps of the method) to different resources at different times to optimize for cost, speed, or other performance parameters...”; col 13, lines 44-48:“...The method can use and/or generate one or more models for each: detection class (e.g., event class, example shown in FIG. 4), geographic region (e.g., example shown in FIG. 5), demographic (e.g., group of users sharing a common characteristic), time period, or other parameter segmentation...”; 
Jilani and Patton are directed to the same field of endeavor since they are related to analyzing data via a plurality of models/machine learning processors/algorithms. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the artificial intelligence and multivariate machine learning features for determining the likelihood of an escalation of a customer ticket of Jilani with the model management techniques as taught by Patton since it allows for dynamically generating different models concurrently for different timeframes and/or other parameters to optimize for cost, speed, or other performance parameters (col 3, lines 57-64; col 4, lines 3-10). 

With respect to Claims 7, 13 and 19,
Jilani and Patton disclose all of the above limitations, Jilani further discloses, 
wherein the corresponding historical training data associated with 10the one of the hourly, daily, weekly and monthly time periods comprises cumulative data for each respective time period since the initiation of the customer support ticket. (Fig 1 “Ticket Conception” (timeline...team hops...response timeline...”;col 4, lines 12-53: “...past history of similar tickets, severity of the ticket, priority of the ticket, criticality of the issue in the ticket, category of the ticket, customer's past history, agent's past history, and the agent's knowledge in the ticket category. A group of multivariate machine learning algorithms for metric based forecasters that work with ticket based metrics like hops between teams, ticket re-open identifiers, severity, severity changes, priority, priority changes, idle time from last communication, gaps in response, category changes, number of assignees etc., is used to predict the odds of escalation. A second part is based on unstructured data like text used for communication between the agent and the customer. A group of text processing machine learning algorithms for text mining on the ticket comments is used to predict the escalation odds based on the text exchanged between ticket assignee and the ticket requestor...”) The feedback control mechanism illustrated in FIG. 9 provides the function of monitoring the performance of the AI model over time. The feedback control mechanism keeps monitoring the accuracy, precision, and recall metrics periodically...”)

With respect to Claim 8,
Jilani and Patton disclose all of the above limitations, Patton further discloses,
wherein the plurality of machine learning models corresponding to the different time periods are each based on random forest models (col 7, line 24- col 8, line 37: “...The model building system can use one or more of...supervised learning (...using random forests...)...seed models function as a basis for trained model generation...Examples of seed model include one or more of...ensemble method (...random forest method...)..any suitable form of machine learning algorithm...machine learning method, and/or combination thereof...”)
Jilani and Patton are directed to the same field of endeavor since they are related to analyzing data via a plurality of models/machine learning processors/algorithms. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the artificial intelligence and multivariate machine learning features for determining the likelihood of an escalation of a customer ticket of Jilani with the model management techniques as taught by Patton since it allows for dynamically generating different models concurrently for different timeframes and/or other parameters to optimize for cost, speed, or other performance parameters (col 3, lines 57-64; col 4, lines 3-10, col 7, line 24- col 8, line 37).

With respect to Claims 9, 14 and 20,
Jilani and Patton disclose all of the above limitations, Patton further discloses,
further wherein the plurality of machine learning models corresponding to the different time periods comprises a base machine learning model used for a time period immediately following the obtaining(col 3, lines 1-16: “...The event can be associated with event parameters, such as: a start time, an end time, an event duration, ..an event series (e.g., a set of secondary events associated with the event, wherein each of the secondary events can be associated with an occurrence time relative to the event time), subsequent events (e.g., secondary events that are associated with the detected event, whether by correlation or causation), prior events (e.g., secondary events that are associated with the detected event, which can be correlated with or cause the detected event), event data (e.g., raw data used to detect event occurrence), an event content stream (e.g., a time series of event-related data), or any other suitable parameter...”; lines 57-col 4, line 10: “...time dependent applications, such as event detection...timeframes...machine learning algorithms.. can dynamically allocate different processes (e.g., sub-steps of the method) to different resources at different times to optimize for cost, speed, or other performance parameters...”; col 7, line 24- col 8, line 37: “...The model building system can...select the seed model to train; select the training method to use; specify the labels, feature sets, or raw data for training; train the seed models..... Examples of seed model include one or more of....rules-based system ...instance-based method...random forest ...ensemble method...any suitable form of machine learning algorithm...machine learning method, and/or combination thereof...”; col 13, lines 44-48:“...The method can use and/or generate one or more models for each: detection class (e.g., event class, example shown in FIG. 4), geographic region (e.g., example shown in FIG. 5), demographic (e.g., group of users sharing a common characteristic), time period, or other parameter segmentation...”)
Jilani and Patton are directed to the same field of endeavor since they are related to analyzing data via a plurality of models/machine learning processors/algorithms. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the artificial intelligence and multivariate machine learning features for determining the likelihood of an escalation of a customer ticket of Jilani with the model management techniques as taught by Patton since it allows for selecting seed models to train and dynamically generating different models for different timeframes and/or other parameters to optimize for cost, speed, or other performance parameters (col 3, lines 57-64; col 4, lines 3-10, col 4, lines 3-10, col 7, line 24- col 8, line 37).
Jilani further discloses, 
wherein the base machine learning model processes one or more features comprising a product group, a support ticket severity, an asset age, one or more 20customer-related historical features and one or more product-related historical features(col 4, lines 12- 37: “...past history of similar tickets, severity of the ticket, priority of the ticket, criticality of the issue in the ticket, category of the ticket, customer's past history, agent's past history, and the agent's knowledge in the ticket category...”;col 6, lines 38-58: “...an embodiment builds a system that has an artificial intelligence (AI) model built in the backend, as is illustrated in FIG. 8. The back end AI model consists of multiple machine learning algorithms (810, 820, 830, 840; FIGS. 3A, 3B, 4, 5A, and 5B) that co-exist in an ensemble mode, and that provide their results to a meta-learner algorithm 850, which generates a prediction 860. These multiple machine learning algorithms are trained on service desk data and take in the parameters of each open ticket in the service desk system and predict the odds of it being escalated... the system also has a mechanism to re-train the AI model ...”; col 10, lines 16-36: “...the multivariate machine learning processors comprise a similarity-based machine learning model, for example, a K-nearest neighbor model. The similarity-based machine learning model is configured to compare data of a current ticket to data of past tickets. The similarity-based machine learning model is further configured to determine a likelihood that the ticket will be escalated based on the comparison of the data of the current ticket to the data of past tickets. In an embodiment, as illustrated in FIG. 5 A at 510, the features of prior tickets (e.g., age of ticket, severity of ticket, category of ticket, etc.) are reduced to a value via a single value decomposition (SVD) process. ..The current ticket can then be identified as likely to be escalated (1) or not likely to be escalated (0)...”)

Conclusion
References cited but not used:
Tzur et al., US Patent No US 10,430, 723 B1, “Storage System with Machine Learning Based Skew Prediction”, relating to skew prediction and data movement processes implemented in information processing systems with machine learning.
Ghatage et al. US Patent Application Publication No US 2017/0372231 A1, “Learning Based Routing of Service Requests”, relating to routing service requests in a computer-implemented service environment using an engine and/or a model that is trained through machine learning.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Kimberly L. Evans whose telephone number is 571.270.3929.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Lynda Jasmin can be reached at 571.272.6782.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action should be mailed to: Commissioner of Patents and Trademarks, P.O. Box 1450, Alexandria, VA 22313-1450 or faxed to 571-273-8300.  Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window: Randolph Building 401 Dulany Street, Alexandria, VA 22314.
 /KIMBERLY L EVANS/ Examiner, Art Unit 3629 

                                                                                                                                                                                                                                                                                                            /LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629